     Case 1:20-cr-00164-DAD-BAM Document 16 Filed 01/06/21 Page 1 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    VALENTIN VENEGAS-LOPEZ
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                      No. 1:20-cr-00164-DAD-BAM
12                   Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER
13           v.
14    VALENTIN VENEGAS-LOPEZ,                       DATE: March 10, 2021
                                                    TIME:  1:00 p.m.
15                   Defendant.                     COURT: Hon. Barbara A. McAuliffe
16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the Status Conference scheduled for January 13, 2021 at 1:00 p.m., may be
20   continued until March 10, 2021, at 1:00 p.m., before the Honorable Barbara A. McAuliffe. The
21   government has produced approximately 288 pages of discovery to defense counsel. Defense
22   counsel has further investigation to perform in this case. The parties agree that time under the
23   Speedy Trial Act shall be excluded through March 10, 2021, in the interests of justice, including
24   but not limited to, the need for effective defense preparation and defense investigation pursuant
25   to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
26   //
27   //
28
     Case 1:20-cr-00164-DAD-BAM Document 16 Filed 01/06/21 Page 2 of 3


1    The parties further agree that the ends of justice served by taking this action outweigh the best
2    interests of the public and of the Defendant to a speedy trial.
3
            IT IS SO STIPULATED.
4
5     Dated: January 6, 2021
                                                           /s/ Jaya Gupta
6                                                          JAYA GUPTA
                                                           Assistant Federal Defender
7                                                          Counsel for Defendant Valentin Venegas-
                                                           Lopez
8
9     Dated: January 6, 2021
                                                           /s/ Joseph Barton
10                                                         JOSEPH BARTON
                                                           Assistant United States Attorney
11                                                         Counsel for Plaintiff
                                                           United States of America
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
     Venegas-Lopez-
     Stipulation to Continue
     Case 1:20-cr-00164-DAD-BAM Document 16 Filed 01/06/21 Page 3 of 3


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
     Facsimile: (559) 487-5950
5
     Attorneys for Defendant
6    VALENTIN VENEGAS-LOPEZ
7
8                              IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                     No. 1:20-cr-00164-DAD-BAM
12                   Plaintiff,                    ORDER
13           v.
14    VALENTIN VENEGAS-LOPEZ,
15                   Defendant.
16
17
18                                               ORDER
19          Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
20   for January 13, 2021 at 1:00 p.m. is continued until March 10, 2021, at 1:00 p.m., before the
21   Honorable Barbara A. McAuliffe. The period through March 10, 2021, inclusive, is excluded
22   pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
23
24   IT IS SO ORDERED.
25
        Dated:     January 6, 2021                           /s/ Barbara     A. McAuliffe            _
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28
                                                     3
     Venegas-Lopez-
     Stipulation to Continue
